 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                       No. CR-18-01495-003-TUC-JAS (EJM)
10                 Plaintiff,                         ORDER
11    v.
12    Jovante Lamar Fryson, II,
13                 Defendant.
14
15         Pending before the Court is a Report and Recommendation issued by United States

16   Magistrate Judge Eric J. Markovich that recommends Defendant’s motion to suppress

17   (Doc. 45) be denied as MOOT due to the Government’s representation at the evidentiary

18   hearing that it will not introduce evidence regarding the show-up identification. A review

19   of the record reflects that the parties have not filed any objections to the Report and

20   Recommendation and the time to file objections has expired. As such, the Court will not

21   consider any objections or new evidence.

22         The Court has reviewed the record and concludes that Magistrate Judge

23   Markovich’s recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed.

24   R. Crim. P. 59(b); Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999);

25   Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).

26   //

27   //

28   //
 1         Accordingly, IT IS HEREBY ORDERED as follows:
 2   (1)   Magistrate Judge Markovich’s Report and Recommendation (Doc. 59) is accepted
 3   and adopted.
 4   (2)   Defendant’s motion to suppress (Doc. 45) is dismissed without prejudice as moot.
 5         Dated this 10th day of December, 2018.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
